PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


PROVIDENT LIFE & ACCIDENT              
INSURANCE COMPANY,
                 Plaintiff-Appellee,
                 v.                             No. 04-1270

MELVYN COHEN,
             Defendant-Appellant.
                                       
PROVIDENT LIFE & ACCIDENT              
INSURANCE COMPANY,
                Plaintiff-Appellant,
                 v.                             No. 04-1386

MELVYN COHEN,
                Defendant-Appellee.
                                       
          Appeals from the United States District Court
           for the District of Maryland, at Baltimore.
               Catherine C. Blake, District Judge.
                       (CA-99-2517-CCB)

                      Argued: March 18, 2005

                      Decided: August 29, 2005

 Before WILKINS, Chief Judge, and WIDENER and TRAXLER,
                       Circuit Judges.



Affirmed in part and reversed in part by published opinion. Judge
Traxler wrote the opinion, in which Chief Judge Wilkins and Judge
Widener Joined.
2                      PROVIDENT LIFE v. COHEN
                              COUNSEL

ARGUED: William Parry Dale, MCCHESNEY & DALE, P.C.,
Bowie, Maryland, for Appellant/Cross-Appellee, Melvyn Cohen.
Michael Robert McCann, FUNK & BOLTON, P.A., Baltimore,
Maryland, for Appellee/Cross-Appellant, Provident Life & Accident
Insurance Company. ON BRIEF: Derek B. Yarmis, FUNK & BOL-
TON, P.A., Baltimore, Maryland, for Appellee/Cross-Appellant,
Provident Life & Accident Insurance Company.


                              OPINION

TRAXLER, Circuit Judge:

   Provident Life & Accident Insurance Company (Provident)
brought this suit against Melvyn Cohen under the Employee Retire-
ment Income Security Act of 1974 (ERISA), 29 U.S.C.A. § 1101 et
seq. (West 1999 & Supp. 2004), seeking recovery of the "total dis-
ability" benefits paid to Cohen under a disability income policy (the
Policy) and requesting that the district court declare the Policy null
and void. Cohen counterclaimed, seeking reinstatement of benefits.
After a bench trial, the district court denied Cohen’s counterclaim,
denied Provident’s claim seeking recovery of the benefits paid to
Cohen, and granted Provident’s request for declaratory relief. Cohen
then filed a motion to alter or amend the judgment pursuant to Rule
59(e) of the Federal Rules of Civil Procedure, asking that the district
court address Cohen’s entitlement to "residual disability" benefits
under the Policy. The district court denied Cohen’s motion.

   Cohen appeals from both rulings and raises three issues. Cohen
first claims that he satisfies the definition of "totally disabled" under
the Policy and is entitled to reinstatement of his benefits. Cohen next
argues that, if he is not totally disabled, then he is "residually dis-
abled" under the Policy. Finally, Cohen maintains that the district
court should not have declared the Policy null and void. Provident
cross-appeals, arguing that the district court should have awarded it
a recovery of the benefits paid to Cohen under the Policy. We affirm
in part and reverse in part.
                       PROVIDENT LIFE v. COHEN                        3
                                   I.

   After a nine-day bench trial, the district court made the following
findings of fact. Cohen was the president and head salesperson at
Colonial Distributors (Colonial), a business that sold and distributed
cabinets and countertops for kitchens and baths. With approximately
30 years of experience in this business in the greater Washington,
D.C. metropolitan area, Cohen had developed a large network of busi-
ness contacts which allowed him to succeed in this line of work.
Cohen worked primarily on "ship and bill direct" jobs for new apart-
ments or hotels. Ship and bill direct means that the makers of the cab-
inets or countertops ship the product directly to the construction site,
where the contractor is responsible for unloading and installing the
cabinets and countertops.

   A typical job for Cohen involved the following tasks: learning
about a construction project from publicly available sources or from
contacts in the construction industry, obtaining the blueprint for the
construction project, drawing the styles of kitchen or bathroom cabi-
nets or countertops needed for the project, obtaining price information
from manufacturers, and bidding for the project. If Cohen’s bid was
accepted, then he also attended weekly meetings at the job site to
track the construction progress; measured the kitchens and bathrooms
in advance of the delivery date so that, if necessary, the manufacturer
could modify the product before the delivery deadline; and finally,
arranged for the product’s arrival in time to permit the contractor to
unload and install the product. Successful completion of these tasks
involved considerable attention to detail, and Cohen normally worked
on several projects at once. As president and head salesman of Colo-
nial, Cohen also handled the firing and hiring of employees, worked
on accounts receivable, and trained new salespeople.

   After suffering a heart attack in November 1995, Cohen, on the
advice of his physician, spent time recuperating, assisting in the com-
pletion of numerous projects at Colonial, and closing the sale of his
business interest in Colonial in June 1997. Cohen also applied for and
received total disability benefits from Provident under the Policy.
From March 1996 through June 1999, Cohen received approximately
$238,000 in total disability benefits. Provident terminated Cohen’s
benefits on June 21, 1999, however, because an investigation revealed
4                      PROVIDENT LIFE v. COHEN
that Cohen’s medical condition had improved and that Cohen was
engaging in his prior occupational activities, despite statements he
made to the contrary on his monthly supplemental statement of claim
forms.

   Specifically, Provident demonstrated at trial that, in July 1997,
Cohen began working without compensation for his sons’ new
kitchen and bath business named Montgomery Kitchen and Bath
("MKB"), and recruited a salesperson from Colonial, Robert Cutler,
to join MKB. Cohen worked the pricing part of the ship and bill direct
jobs, and Cutler completed the field work. This arrangement
increased the volume of work that MKB could manage, and several
of Colonial’s large customers switched suppliers in 1997 when MKB
opened for business.

   In his work for MKB, Cohen handled the stress of meeting dead-
lines and dealing with customers, trained his sons in the business, and
supervised Cutler’s work. Cohen also held himself out as being in
charge of MKB’s business. For example, Kevin MacClary of Fougler-
Pratt Contracting, for whom MKB did several projects during 1997-
1999, testified that he dealt almost exclusively with Cohen, believed
Cohen was "the principal" at MKB, and, if there were any problems
with the project, turned to Cohen for assistance. J.A. 662-63.

  Finally, the medical evidence revealed that Cohen’s physical
capacity had substantially improved since his heart attack. In January
1997, Cohen was able to engage in physical activity requiring an oxy-
gen intake of nine metabolic equivalents ("METs"). In February 2000,
Cohen exercised at a level of ten METs.1

   Despite all this work activity, Cohen submitted a supplemental
statement of claim form to Provident every month from the time
MKB began its business. When asked what activities he engaged in,
Cohen responded that he was exercising, participating in a cardiovas-
cular treatment program, and doing chores and volunteer work. These
supplemental statement of claim forms also requested that Cohen
    1
   METs measure the amount of oxygen that a person can take into his
or her system while exercising. By way of example, a person who can
exercise at 10.2 METs has the ability to jog a ten-minute mile.
                       PROVIDENT LIFE v. COHEN                         5
describe which of the duties of his former position he was unable to
do. Every month, Cohen replied, "all duties." J.A. 3507-52.

   Based on this evidence, the district court denied Cohen’s counter-
claim for reinstatement of his benefits, ruling that Cohen was not
totally disabled as defined by the Policy. The Court also denied Provi-
dent’s federal common law unjust enrichment claim, reasoning that
such claim failed under our decision in Provident Life & Accident
Insurance Co. v. Waller, 906 F.2d 985 (4th Cir. 1990), and was incon-
sistent with the Supreme Court’s decision in Great-West Life & Annu-
ity Insurance Co. v. Knudson, 534 U.S. 204 (2002). The district court
granted Provident’s request for declaratory relief, however, declaring
the Policy null and void under 29 U.S.C.A. § 1132(a)(3)(B) (West
1999). The district court found the relief sought "equitable in nature"
and appropriate due to the intentionally misleading statements Cohen
made on his monthly supplemental statement of claim forms. Finally,
the district court denied Cohen’s motion for reconsideration, which
asked the court to determine whether he was eligible for residual dis-
ability benefits. The district court held that Cohen’s request was
barred because the Policy had been declared null and void.

                                   II.

   The district court’s conclusions of law are reviewed de novo, and
its factual findings are reviewed under the clearly erroneous standard.
See Sedlack v. Braswell Servs. Group, Inc., 134 F.3d 219, 223 (4th
Cir. 1998). A factual finding is clearly erroneous when "the reviewing
court on the entire evidence is left with the definite and firm convic-
tion that a mistake has been committed." United States v. United
States Gypsum Co., 333 U.S. 364, 395 (1948). We may not reverse
the district court’s findings simply because we would have decided
the case differently. See Anderson v. City of Bessemer, 470 U.S. 564,
573 (1985). "If the district court’s account of the evidence is plausible
in light of the record viewed in its entirety, the court of appeals may
not reverse it even though convinced that had it been sitting as the
trier of fact, it would have weighed the evidence differently." Id. at
573-74.
6                        PROVIDENT LIFE v. COHEN
                                    III.

                                    A.

  Cohen first argues that he satisfies the definition of totally disabled
under the Policy and is entitled to reinstatement of benefits.

    The Policy provides, in pertinent part,

        Total Disability or totally disabled means that due to Inju-
        ries or Sickness:

        1. you are not able to engage in your occupation; and

        2. you are receiving care by a Physician which is appropri-
           ate for the condition causing the disability.

        [Y]our occupation means the occupation . . . in which you
        are regularly engaged at the time you become disabled.

J.A. 3462 (emphasis added).

   In concluding that Cohen was not totally disabled when Provident
terminated his benefits in June 1999, the district court examined
whether Cohen was able to "engage in his own occupation" at that time.2
J.A. 165-66. To determine whether Cohen could engage in his occu-
pation, the district court followed the analysis set forth by the Seventh
Circuit in McFarland v. General American Life Insurance Co., 149
F.3d 583 (7th Cir. 1998). In McFarland, the Seventh Circuit recog-
    2
    The district court misquoted the Policy in one portion of its decision,
stating that total disability means that "[y]ou are not able to perform the
substantial and material duties of your occupation." J.A. 163. In addition,
the district court attempted to determine the meaning of total disability
in relation to another policy provision providing for residual disability
coverage. The Policy clearly states, however, that "[n]othing in this
[residual disability coverage] provision limits the policy definition of
‘Total Disability.’" J.A. 1406. Because the district court ultimately
applied the appropriate standard to determine whether Cohen was totally
disabled, these errors are harmless.
                        PROVIDENT LIFE v. COHEN                         7
nized two types of reductions in work performance that could prevent
a person from being able to engage in his or her occupation: qualita-
tive and quantitative reductions. Id. at 588.

   Qualitatively, the district court examined whether there was any
essential function of Cohen’s job at Colonial that he could not per-
form in 1999. In this respect, the district court noted that Cohen was
able to generate business through his contacts, price and bill projects,
train and supervise employees, handle the stress of tight deadlines,
respond to customer concerns, and complete a substantial amount of
field work. The district court, therefore, concluded that Cohen was
not, in any qualitative way, totally disabled under the Policy.

   Quantitatively, the district court considered whether the amount of
work Cohen could complete had been reduced in any significant man-
ner. To this end, the district court recognized Cohen’s need to reduce
the stress in his life and the number of hours he previously worked
at Colonial. Nonetheless, the district court concluded that these needs
did not curtail Cohen’s ability to work to such a degree that "he could
no longer engage in his own occupation." J.A. at 166.

   On appeal, Cohen argues that the district court’s application of the
standard set forth in McFarland to the facts of this case was in error.
Cohen first suggests that other definitions of total disability provide
better guidance as to whether he was totally disabled. Cohen claims
a person is totally disabled when he is unable to perform his "regular
occupation," which Cohen suggests means the "usual work that the
insured is actually performing immediately before the onset of the
disability." Brief of Appellant at 19 (internal quotation marks omit-
ted). Cohen alternatively submits that the Policy requires a court to
examine the insured’s occupation and identify the important duties
the insured actually performed before the disabling event and then
consider whether the insured could continue to perform those impor-
tant duties after the disabling event in the usual and customary way.

  These alternative definitions of the term total disability do not com-
pel a different result in this case. At least one of the definitions urged
by Cohen follows precisely the same analysis applied by the district
court. That is, the district court’s decision first identified what
Cohen’s occupation was at Colonial before his heart attack, detailing
8                       PROVIDENT LIFE v. COHEN
the important duties Cohen actually performed in his position there.
Then, the district court outlined how, in 1999, when Provident termi-
nated Cohen’s benefits, Cohen could perform all the important and
essential duties of his job at Colonial (i.e., the qualitative analysis),
and that Cohen could perform these duties to a degree consistent with
his pre-disability work efforts (i.e., the quantitative analysis). Setting
aside any difference in verbiage, moreover, we find that the district
court’s analysis is no different from a determination that, in 1999,
Cohen could perform the important duties of his previous job at Colo-
nial in the usual and customary way. Cohen’s argument, therefore,
urging us to apply other definitions of the term totally disabled, is
unavailing.

   Cohen next argues that, in viewing the evidence as a whole, the
district court should have concluded that he was totally disabled. Spe-
cifically, Cohen directs us to evidence demonstrating that, while
working for Colonial, he usually worked sixty to seventy hours a
week, spent eighty to ninety percent of his time in the field on proj-
ects sometimes involving high-rise apartment buildings in excess of
fourteen stories, and while not in the field, spent his time "worry[ing]
about everything," "putting out fires," "trying to keep customers and
suppliers happy," and "deal[ing] with Colonial’s sales and administra-
tive staff." J.A. 2495. After his heart attack, however, Cohen main-
tains that the work he performed for MKB was not so substantial, but,
rather, "incidental, non-continuous and highly infrequent." Brief of
Appellant at 41. Cohen points to evidence showing that he never
received a salary for the work he completed for MKB; that he had no
MKB ownership interest, office, title, or business cards; that his work
for MKB involved only the bid process, but no field work; that his
work involved no deadlines or stress; and that his doctor advised him
never to return to work.

   We find this evidence to be of no assistance to Cohen. Cohen’s
decision to forego compensation or any MKB ownership interest,
office, or title is irrelevant to determining whether he can engage in
his occupation. Evidence of this nature has no bearing on whether
Cohen can perform the important duties of his job in the usual and
customary way.

   Similarly, even if Cohen’s work for MKB fell short of his sixty-
to seventy-hour work week at Colonial, Cohen failed to establish that
                        PROVIDENT LIFE v. COHEN                          9
working this number of hours a week was necessary to perform an
important duty of his occupation in the usual and customary way.
Indeed, ample evidence supports the district court’s conclusion that
"Cohen’s ability to work had not fallen so low as of 1999 that he
could no longer engage in his own occupation." J.A. 166. Cohen at
the very least implied so himself when he stated at trial: "I cut way,
way back because of Provident[’s]" investigation in 1999. J.A. 162.

   Likewise, evidence that Cohen only priced the projects and dele-
gated the field work to Cutler at MKB fails to establish that Cohen
could not actually perform the field work himself. After reviewing the
medical evidence, the district court determined that Cohen could per-
form a substantial amount of field work required by his job, given that
the majority of Cohen’s projects at MKB involved one- to four-story
garden apartments, not high rise apartments that would require Cohen
to climb several flights of stairs or tolerate extreme environmental cir-
cumstances. There is nothing within the record to show that the dis-
trict court’s findings of fact in this respect are clearly erroneous.

   With regard to the work pressures at MKB, Cohen’s testimony that
his work involved no deadlines or stress was discounted by the dis-
trict court in light of the "grossly misleading" statements Cohen made
regarding his disability on his monthly supplemental statement of
claim forms. J.A. 162. Further, the testimony and documentary evi-
dence submitted at trial easily lends itself to the district court’s deter-
mination that, in his work for MKB, Cohen regularly handled the
stress of meeting project deadlines and addressing customer com-
plaints. We, therefore, do not find any clear error here either.

   Finally, the district court substantially discounted the value of the
opinion of Cohen’s doctor that Cohen should never return to his pre-
vious occupation. The district court found this opinion contradictory
to the medical records and testimony showing that Cohen’s overall
health and objective ability to function improved significantly from
1996 forward. The district court also noted that Cohen’s doctor had
not observed Cohen in his work for MKB. Cohen has failed to present
any argument or evidence demonstrating that the district court’s bal-
ance of evidence in this instance was clearly erroneous.
10                     PROVIDENT LIFE v. COHEN
   For the reasons discussed above, we agree with the district court
that Cohen is not entitled to reinstatement of his total disability bene-
fits under the Policy.

                                   B.

   Next, Cohen contends that he is entitled to "residual disability"
benefits under the Policy. The district court denied Cohen’s request
for residual disability benefits finding that, because the Policy termi-
nated for nonpayment of the premiums, any award of residual disabil-
ity benefits was barred.

   Cohen argues that the district court "put the cart before the horse,"
in ruling that the Policy lapsed for nonpayment of premiums, without
first addressing whether Cohen was residually disabled. Brief of
Appellant at 43. Cohen explains that if he was residually disabled,
then the Policy waived any premiums due and it could not have
lapsed for nonpayment of premiums.

   Assuming that the district court should have addressed Cohen’s eli-
gibility for residual disability benefits under the Policy before declar-
ing the Policy to have lapsed for nonpayment of premiums, we affirm
the district court’s decision to deny Cohen residual disability benefits.
Under the Policy’s definition, Cohen is not residually disabled. The
Policy provides:

     Residual Disability or residually disabled, during the Elimi-
     nation Period, means that due to Injuries or Sickness:

     1. you are not able to do one or more of your substantial
        and material daily business duties but you are able to do
        at least one of said substantial and material daily busi-
        ness duties, or, you are not able to do your usual daily
        business duties on a full time basis;

     2. you have a Loss of Monthly Income in your occupation
        of at least 20%; and

     3. you are receiving care by a Physician which is appropri-
        ate for the condition causing disability.
                       PROVIDENT LIFE v. COHEN                       11
    After the Elimination Period has been satisfied, you are no
    longer required to have a loss of duties or time. Residual
    Disability or residually disabled then means that as a result
    of the same Injuries or Sickness:

    1. you have a Loss of Monthly Income in your occupation
       of at least 20%; and

    2. you are receiving care by a Physician which is appropri-
       ate for the condition causing the Loss of Monthly
       Income.

J.A. 1406. The Policy further explains that "Loss of Monthly Income
must be caused by the Residual Disability for which [the] claim is
made." Id.

   Pursuant to these terms, Cohen must demonstrate that, either before
or after the Elimination Period and as a result of his injuries or sick-
ness, he has incurred at least a twenty-percent loss of monthly income
in his occupation. The evidence in the record cannot sustain such a
finding. At least since June 1999, when Provident terminated Cohen’s
benefits, Cohen has been able to engage in his occupation. The dis-
trict court found only that Cohen remained unable to "work exces-
sively long hours and do field work in the minority of job sites where
the environmental conditions were extreme and the stairs were partic-
ularly difficult to ascend." J.A. 165. Nothing in the record suggests
that Cohen’s inability to work in these few instances would prevent
him from earning at least eighty percent of what he previously earned
in his occupation.

   Cohen emphasizes that he has not received any compensation since
his heart attack. The record, however, demonstrates that Cohen volun-
tarily chose not to receive any compensation for his work at MKB.
The record does not reveal any evidence that, because of his disabil-
ity, Cohen cannot earn at least eighty percent of what he used to earn
in his occupation. Because the record fails to demonstrate that Cohen
satisfies the Policy’s definition of residually disabled, we affirm the
district court’s decision to deny Cohen residual disability benefits.
12                     PROVIDENT LIFE v. COHEN
                                   C.

  Finally, Cohen appeals the district court’s decision to grant Provi-
dent declaratory relief pursuant to § 1132(a)(3) of ERISA. Section
1132(a)(3) authorizes a fiduciary to bring a civil action:

     (A) to enjoin any act or practice which violates any provi-
     sion of this subchapter or the terms of the plan, or (B) to
     obtain other appropriate equitable relief (I) to redress such
     violations or (ii) to enforce any provisions of this subchapter
     or the terms of the plan.

29 U.S.C.A. § 1132(a)(3)(B). The district court held that the relief
sought was "equitable in nature" and warranted due to the materially
misleading statements Cohen made on his monthly supplemental
statement of claim forms. The district court explained that Cohen’s
intentionally misleading statements amounted to a material breach of
the Policy, which required beneficiaries to submit "satisfactory proof"
of disability in order to waive premiums and receive benefits. The
court therefore granted Provident’s request for declaratory relief and
declared the Policy null and void, thus relieving Provident of any fur-
ther obligations to Cohen. Cohen claims that this relief is not autho-
rized by ERISA. We agree.

   As noted above, ERISA authorizes fiduciaries to bring actions to
obtain equitable relief to enforce, or redress a violation of, the terms
of the plan or the requirements of ERISA. See 29 U.S.C.A.
§ 1132(a)(3)(B). Courts have long held that an insurer who was fraud-
ulently induced into issuing a policy of insurance may bring an action
in equity for rescission of the policy. See, e.g., American Life Ins. Co.
v. Stewart, 300 U.S. 203, 212 (1937); Provident Life & Acc. Ins. Co.
v. Sharpless, 364 F.3d 634, 639-40 (5th Cir. 2004); Jefferson Stan-
dard Life Ins. Co. v. Keeton, 292 F. 53, 54-56 (4th Cir. 1923).

   This case, however, does not involve fraudulent inducement. That
is, there is no suggestion that Cohen lied about his health when apply-
ing for coverage and thus induced Provident to issue a policy that it
otherwise would not have issued. Instead, Provident’s claim is based
on conduct occurring well after the issuance of the policy. While it
could perhaps be said that Cohen’s misrepresentations about the state
                       PROVIDENT LIFE v. COHEN                        13
of his health after the heart attack fraudulently induced Provident to
continue providing disability benefits, that is a far cry from a typical
fraudulent inducement claim that sounds in equity.

   For purposes of this opinion, however, we will assume Provident’s
claim seeking rescission of the Policy is a claim for equitable relief
under § 1132(a)(3)(B). But section 1132(a)(3)(B) only authorizes
actions seeking appropriate equitable relief. In our view, the relief
sought by Provident is not appropriate and thus is not available under
ERISA.

   While we do not diminish the seriousness of Cohen’s misconduct,
we do not believe that the misconduct warrants the voiding, ab initio,
of the Policy. As mentioned above, Cohen did not mislead Provident
into issuing a policy it otherwise would not have issued, and the par-
ties for years lived up to their obligations under the Policy. The Policy
includes coverage for residual disability even in the absence of total
disability. While Cohen’s misrepresentations about the length of time
that he was totally disabled would have nothing to do with whether
he is residually disabled under the Policy, voiding the Policy deprives
Cohen of any possibility of residual disability benefits, all because of
unrelated misconduct.3 Under these circumstances, we believe that to
void the Policy would be unduly punitive and therefore not appropri-
ate equitable relief within the meaning of § 1132(a)(3)(B). See Griggs
v. E.I. DuPont de Nemours & Co., 237 F.3d 371, 385 (4th Cir. 2001)
("[E]ven if the redress sought by a beneficiary under ERISA
§ 502(a)(3) is a classic form of equitable relief, it must be appropriate
under the circumstances.").

                                  IV.

   Provident cross-appealed, arguing that the district court should
have permitted Provident to recover the total disability benefits paid
to Cohen pursuant to a federal common law unjust enrichment claim.
  3
    We have, of course, already concluded that Cohen failed to present
evidence demonstrating that he was residually disabled within the mean-
ing of the Policy. We express no opinion as to whether, consistent with
the terms of the Policy, Cohen could in the future make a claim for bene-
fits.
14                     PROVIDENT LIFE v. COHEN
Provident contends that its claim is permitted under this court’s deci-
sion in Provident Life & Accident Insurance Co. v. Waller, 906 F.2d
985 (4th Cir. 1990). We reject Provident’s arguments for the follow-
ing reasons.

   First, the justification for the court’s recognition of a federal com-
mon law unjust enrichment claim in Waller is in serious doubt, as it
is no longer debatable that Provident has an "explicit remedy" under
§ 1132(a)(3). In Waller, an administrator sued to recover funds
advanced under an ERISA plan to an insured as compensation for
injuries caused by a third party. The plan in Waller required the
insured to reimburse it, in the event the insured recovered compensa-
tion from the at-fault party. After recovering a compensatory award
from the at-fault party, the insured refused to repay the plan.

   Before examining whether it was appropriate to recognize a federal
common law claim of unjust enrichment, the court in Waller deter-
mined that "ERISA does not provide an explicit remedy for [the
insurance company]." Waller, 906 F.2d at 990. At the same time,
however, the Waller court noted that "[i]t is probable . . . [the admin-
istrator] could have sued under § 1132(a)(3)," 906 F.2d at 988 n.5,
authorizing a "fiduciary" to bring a civil action against a beneficiary
"to obtain . . . appropriate equitable relief." 29 U.S.C.
§ 1132(a)(3)(B).

  At the time Waller came before the court on appeal, whether a plan
administrator was a fiduciary under § 1132(a)(3) was somewhat
unclear. For example, the court stated:

     Although . . . § 1132(a)(3)[ ] may also provide a route to
     federal jurisdiction, there is seemingly little or no authority
     with regard to that question. Accordingly, in this case, we
     prefer to ground federal jurisdiction under the federal ques-
     tion provision.
906 F.2d at 988 n.6; see also id. at 988 n.5 (noting that the court only
decided that a plan administrator "‘is clearly a fiduciary’" four days
before the parties orally argued the issues presented in Waller) (quot-
ing U.S. Steel Mining Co. v. Dist. 17, United Mine Workers of Am.,
897 F.3d 149, 152 (4th Cir. 1990)).
                       PROVIDENT LIFE v. COHEN                        15
   It is now evident that Provident, as the benefit plan administrator,
is a fiduciary with the right to bring a civil action under § 1132(a)(3).
See Griggs v. E.I. DuPont de Nemours & Co., 237 F.3d 371, 379 (4th
Cir. 2001) (noting that entity acts as "a fiduciary for purposes of
ERISA when it is engaged in the administration or management of its
pension plan"). We, therefore, seriously question whether Waller’s
recognition of a federal common law unjust enrichment claim remains
viable. See Coop. Ben. Adm’rs, Inc. v. Ogden, 367 F.3d 323, 334 (5th
Cir. 2004) (rejecting Waller, as having failed to "consider[ ] the appli-
cability of § 502(a)(3) to the plan administrator’s claim prior to grant-
ing the administrator a federal common law remedy"); Pacificare Inc.
v. Martin, 34 F.3d 834, 836 (9th Cir. 1994) (refusing to recognize fed-
eral common law cause of action under ERISA). Cf. Rego v. West-
vaco Corp., 319 F.3d 140, 149 (4th Cir. 2003) (finding Waller
inapplicable because plaintiff had explicit remedy, albeit meritless,
under ERISA).

   Second, we find it particularly inappropriate to afford Provident a
federal common law remedy where Congress purposefully chose to
exclude such a remedy under the governing statute. ERISA provides
nine civil enforcement provisions, which specifically identify who
may bring suit and what relief is available under benefit plans subject
to the statute. The Supreme Court has explained that these provisions
constitute an "interlocking, interrelated, and interdependent remedial
scheme, which is in turn part of a ‘comprehensive and reticulated stat-
ute.’" Mass. Mut. Life Ins. Co. v. Russell, 473 U.S. 134, 146 (1985)
(quoting Nachman Corp. v. Pension Benefit Guar. Corp., 446 U.S.
359, 361 (1980)). As a result, it is well-established that state law
actions, for example, to enforce the contractual terms of an ERISA
plan, are preempted by the federal statutory scheme. See Pilot Life
Ins. Co. v. Dedeaux, 481 U.S. 41, 54 (1987) ("The deliberate care
with which ERISA’s civil enforcement remedies were drafted and the
balancing of policies embodied in its choice of remedies argue
strongly for the conclusion that ERISA’s civil enforcement remedies
were intended to be exclusive.")

   Similarly, although the Supreme Court has approved of the devel-
opment of a federal common law under ERISA, see id. at 56, the
Court has carefully admonished that, in so doing, courts may not
create remedies under the federal common law beyond those Con-
16                      PROVIDENT LIFE v. COHEN
gress has seen fit to enact. See Russell, 473 U.S. at 146. See also
Great-West Life & Annuity Ins. Co. v. Knudson, 534 U.S. 204, 209
(2002) (alterations omitted) (warning unequivocally that courts
should be "especially reluctant to tamper with the enforcement
scheme embodied in the [ERISA] statute by extending remedies not
specifically authorized by its text").

   We adhered to this rule of constraint in Rego v. Westvaco Corp.,
319 F.3d 140 (4th Cir. 2003). In Rego, this court declined to recog-
nize a beneficiary’s federal common law right to sue an ERISA plan
for breach of fiduciary duty and negligent misrepresentation when
"Congress clearly contemplated plaintiffs like [the beneficiary] and
explicitly created remedies for them within the text of the statute
itself." Id. at 149. We stated that to recognize a federal common law
cause of action in such circumstance would "disregard Congress’
decision to limit the scope of those remedies." Id. See also Pacificare,
34 F.3d at 836 ("The federal common law that the Court envisioned
relates to rights and obligations under the ERISA plan and not to
causes of action . . . . Claims relating to ERISA plans must therefore
invoke the specific remedies of ERISA." (citation, footnote, and inter-
nal quotation marks omitted)).

    Just as in Rego, it is at odds with ERISA to recognize a federal
common law cause of action for unjust enrichment in this case. Con-
gress has clearly contemplated the instance in which a plaintiff like
Provident—a fiduciary—may bring suit and what remedies Provident
is entitled to under ERISA. Section 1132(a)(3)(B) authorizes a "fidu-
ciary" to bring a civil action against a beneficiary "to enjoin any act
or practice which violates any provision of this subchapter or the
terms of the plan, or . . . to obtain other appropriate equitable relief
. . . to redress such violations or . . . to enforce any provisions of this
subchapter or the terms of the plan." 29 U.S.C.A. § 1132(a)(3).
Because ERISA affords Provident an avenue of relief, this court can-
not fashion some additional cause of action or avenue of relief under
the federal common law. To do so would circumvent the comprehen-
sive and exclusive remedial scheme Congress enacted for resolving
benefit plan disputes governed by ERISA.

  We reach this conclusion recognizing that Provident’s claim for
unjust enrichment is arguably unauthorized under § 1132(a)(3). In
                       PROVIDENT LIFE v. COHEN                       17
Great-West Life & Annuity Ins. Co. v. Knudson, 534 U.S. 204 (2002),
the Supreme Court denied a fiduciary’s restitution claim against a
beneficiary when the property sought could no longer be traced to a
particular fund or property, because "the fiduciary [was] seeking a
legal remedy—the ‘imposition of personal liability’ on the beneficiary
to pay a sum of money owed to the plan"—outside the "equitable
relief" afforded to fiduciaries in civil actions under § 504(a)(3). Mid
Altantic Med. Servs., LLC v. Sereboff, 407 F.3d 212, 218 (4th Cir.
2005) (quoting Great-West, 534 U.S. at 214). Likewise, had Provident
brought its unjust enrichment claim under § 504(a)(3), its claim
would have been barred by the Court’s decision in Great-West, given
that Provident would then be seeking a legal remedy in the form of
a money judgment against Cohen, not any "equitable relief" under
§ 504(a)(3).

   Certainly, we do not want to condone Cohen’s intentionally mis-
leading conduct in this case. However, we cannot ignore ERISA’s
proscription of the type of relief sought by Provident and permit a
federal common law remedy for unjust enrichment. That is, we cannot
afford Provident the right to do that which it cannot do under ERISA.
It is simply not within the court’s purview to decide the proper bal-
ance of rights and remedies under ERISA.

   Because one panel may not overrule another panel, see United
States v. Prince-Oyibo, 320 F.3d 494, 498 (4th Cir. 2003), however,
we must consider whether this case falls within the limited circum-
stance in which this court recognized a federal common law unjust
enrichment claim in Waller. We conclude that this case is not within
Waller’s sweep. By relying on the plan language, the statutory poli-
cies of ERISA, and state law, the court in Waller crafted a narrow
federal common law remedy. Notably, in so doing, the court empha-
sized: "[T]he plan contract . . . provided for repayment of the
advanced monies. Thus, the creation of a common law remedy here
would further the contract between the parties and effectuate the clear
intent of [the Plan’s] ‘Acts of Third Parties’ clause." Waller, 906 F.2d
at 993.

  After examining the court’s reasoning in Waller, the district court
found the recognition of a federal common law claim of unjust
enrichment unwarranted in this case because there was "no plan lan-
18                     PROVIDENT LIFE v. COHEN
guage requiring reimbursement" for disability benefits erroneously
paid to a beneficiary. J.A. 168. That is, no specific provision of the
Policy provided for reimbursement of erroneously paid disability ben-
efits.

   Provident does not disagree with the district court’s conclusion in
this respect (i.e, that the Policy has no reimbursement provision).
Provident instead argues that, in recognizing a federal common law
unjust enrichment claim, the court in Waller did not require that the
claim further the contract between the parties. A plain reading of Wal-
ler, however, does not support such an argument. Notably, the Waller
court distinguished the case before it from other cases that refused to
recognize a federal common law unjust enrichment claim by explain-
ing that "the plan contract in the present case provided for the repay-
ment of the advanced monies," Waller, 906 F.2d at 993, whereas, in
other decisions refusing to recognize a federal common law unjust
enrichment claim, the Waller court noted that the plan either explic-
itly authorized the insured’s retention of the money recovered from
the at-fault party or "was silent" on the issue. Id. Here, like the plan
distinguished by the court in Waller, the Policy is silent with regard
to whether Provident should be reimbursed for any erroneously paid
benefits.

  For the reasons discussed above, we find that Provident was not
entitled to recover the benefits paid to Cohen under a federal common
law theory of unjust enrichment.

                                  V.

   As provided above, we affirm the district court’s decision to deny
Cohen’s counterclaim for reinstatement of either total disability or
residual disability benefits under the Policy. We also affirm the dis-
trict court’s decision to deny Provident’s unjust enrichment claim. We
reverse, however, the district court’s decision to grant Provident
declaratory relief under § 502(A)(3).

                   AFFIRMED IN PART AND REVERSED IN PART